               Case 3:18-cv-05173-LB Document 32 Filed 12/20/18 Page 1 of 3



 1

 2                              UNITED STATES DISTRICT COURT
 3                            NORTHERN DISTRICT OF CALIFORNIA
 4
     NATIONAL EDUCATION ASSOCIATION,                   Case No.: 18-cv-5173
 5   CALIFORNIA TEACHERS ASSOCIATION,
     SHANE HEIMAN, KWYNN UYEHARA, &
 6   STEPHANIE PORTILLA

 7          Plaintiffs,

 8   vs.                                               JOINT PROPOSED BRIEFING
                                                       SCHEDULE
 9   BETSY DEVOS, in her official capacity as
     Secretary of Education, & UNITED STATES
10   DEPARTMENT OF EDUCATION,

11          Defendants.

12

13          Pursuant to the Court’s December 17, 2018 Order (ECF No 31), the parties have
14
     conferred on a proposed schedule for next steps in this case and submit this update to the Court.
15
            The parties have agreed that the Defendants will file the administrative record on or
16
     before January 3, 2019. No later than January 9, 2019, Plaintiffs will inform the Court and
17

18   opposing counsel whether they plan to refile their motion for summary judgment or whether they

19   will proceed with their motion for summary judgment filed on October 23, 2018 (ECF 20). The

20   parties propose two alternative schedules as outlined below, contingent on Plaintiffs’ January 9,
21   2019 notice.
22
     Schedule A (if Plaintiffs file notice to Court that they will not refile motion for summary
23   judgment on January 9)

24                   Event                                           Deadline
      Defendants’ Consolidated Cross-Motion for        January 17, 2019
25
      Summary Judgment and Opposition to
26    Plaintiffs’ Motion for Summary Judgment
      Plaintiffs’ Consolidated Reply to their Motion   February 7, 2019
27    for Summary Judgment and Opposition to
      Defendants’ Cross-Motion for Summary
28    Judgment


     JOINT PROPOSED BRIEFING SCHEDULE; Case No. 18-cv-5173                              -1-
               Case 3:18-cv-05173-LB Document 32 Filed 12/20/18 Page 2 of 3



 1    Defendants’ Reply to their Motion for           February 19, 2019
      Summary Judgment
 2

 3
     Schedule B (If Plaintiffs file notice to Court that they will refile motion for summary
 4   judgment on January 9)

 5                         Event                                       Deadline
      Plaintiff’s Motion for Summary Judgment        January 17, 2019
 6
      Defendants’ Consolidated Cross-Motion for      February 7, 2019
 7    Summary Judgment and Opposition to
      Plaintiffs’ Motion for Summary Judgment
 8    Plaintiffs’ Consolidated Reply to their Motion February 19, 2019
      for Summary Judgment and Opposition to
 9    Defendants’ Cross-Motion for Summary
      Judgment
10
      Defendants’ Reply to their Motion for          March 5, 2019
11    Summary Judgment

12        The parties have agreed to stay Defendants’ obligation to file an answer until resolution of
13   the parties’ motions for summary judgment.
14

15   Dated: December 20, 2018

16                                                Respectfully submitted,
17
                                                  /s/ Martha U. Fulford
18                                                Martha U. Fulford pro hac vice
                                                  Daniel A. Zibel pro hac vice
19                                                National Student Legal Defense Network
                                                  1015 15th Street N.W., Suite 600
20                                                Washington, D.C. 20005
                                                  martha@nsldn.org
21                                                (202) 734-7495
                                                  Attorneys for Plaintiffs
22

23
                                                  JOSEPH H. HUNT
24                                                Assistant Attorney General
25
                                                  ALEX G. TSE
26                                                United States Attorney

27                                                MARCIA BERMAN
                                                  Assistant Branch Director
28
                                                  /s/ Stuart J. Robinson

     JOINT PROPOSED BRIEFING SCHEDULE; Case No. 18-cv-5173                              -2-
             Case 3:18-cv-05173-LB Document 32 Filed 12/20/18 Page 3 of 3



 1                                      STUART J. ROBINSON, CA Bar No. 267183
                                        R. CHARLIE MERRITT
 2                                      Trial Attorneys
                                        KAREN S. BLOOM Senior Counsel
 3
                                        United States Department of Justice Civil Division,
 4                                      Federal Programs Branch 450 Golden Gate Ave.
                                        San Francisco, CA 94102
 5                                      Tel: (415) 436-6635
                                        Fax: (415) 436-6632
 6                                      Email: stuart.j.robinson@usdoj.gov
 7
                                        Counsel for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     JOINT PROPOSED BRIEFING SCHEDULE; Case No. 18-cv-5173                   -3-
